DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberberg et al. (9,570,938) and Winter (6,711,036).  
Regarding independent claims 1, 6, and 11, and dependent claim 2, Zilberberg teaches an apparatus and method (Fig. 5) comprising: an input power terminal (to the right of 505) to couple to an alternating current (AC) power supply (505), the input power terminal to receive a first AC power via the AC power supply; an alternating current to direct current (AC/DC) converter (510) coupled to the input power terminal, the AC/DC converter to convert the first AC power into a direct current (DC) power; an energy storage (battery, 520) coupled to the AC/DC converter, the energy storage to convert the DC power into a stored energy; a direct current to alternating current (DC/AC) inverter (570) coupled to the energy storage, the DC/AC inverter to convert the stored energy into a second AC power; a power combiner (540) coupled to the input power terminal and the DC/AC inverter, the power combiner to combine the first AC power with the second AC power into a third AC power; and an output power terminal (580) to output the third AC power.  Zilberberg teaches a controller (530) coupled to the DC/AC inverter and the power combiner, the controller to control a draw of power by the power combiner from the first AC power and the second AC power. (Col. 5, lines 51-57)
Zilberberg fails to explicitly teach the controller controlling the draw of power based on a price of the first AC power.  Winter teaches a similar apparatus and method (Fig. 2) to that of Zilberberg.  Winter teaches a first AC power (12), an AC/DC converter (40), an energy storage (14), and a DC/AC inverter (42).  Winter teaches a controller controlling the draw of power from the different power sources based on a price of the first AC power (Col. 4, lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the draw of power in Zilberberg’s invention based on a price of the first AC power so that the owner of the apparatus can save as much money as possible.
Regarding claim 12, Zilberberg teaches controlling the storing the first DC power to occur at a first point in time based on a first property of the AC power at the first point in time (i.e. during “normal operation; Col. 5, lines 36-42); and controlling the converting the second DC power to occur at a second point in time based on a second property of the AC power at the second point in time (i.e. during blackout; Col. 5, lines 58-61).
3.	Claim(s) 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberberg et al. (9,570,938) and Winter (6,711,036) as applied to claims 6 and 11 above, and further in view of Markhovsky et al. (2014/0354047).  Zilberberg teaches the apparatus and method as described above.  
Regarding claims 7-9 and 13, Zilberberg teaches a power sensor coupled to the input terminal to detect a change in the power of the input power terminal, and a controller coupled to the power sensor, the controller to control a draw of power from the energy storage by the power combiner based on the detection of the change in the power of the input power terminal. (Col. 5, lines 36-61)
Zilberberg fails to explicitly teach a power sensor that detects an energy value stored in the energy storage.  Markhovsky teaches a similar apparatus and method (Fig. 2) to that of Zilberberg.  Markhovsky teaches a power sensor coupled to an input power terminal and the energy storage, the power sensor to detect an energy value stored in the energy storage ([0012]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a power sensor to detect an energy value stored in the energy storage into Zilberberg’s invention, so the apparatus and method can run more smoothly and the controller will know how much energy is left in the energy storage for proper charging and discharging.
Regarding claim 10, Zilberberg teaches the first current of the first AC power is smaller than a second current of the third AC power (i.e. anytime the energy storage is assisting in supply output power; Col. 5, lines 57-61).  This is also taught by Markhovsky ([0013]).
Regarding claim 14, Markhovsky teaches the system load (260) comprising a plurality of different load elements ([0016]).  Markhovsky also teaches controlling the second AC power to comprise a first current value to a first load and a second current value to a second load, the sum of the first current value and the second current value to exceed a maximum current of the first AC power ([0013]).
Regarding claim 15, Markhovsky teaches negotiating the first and second current values for the first and second loads, respectively (by determining power/current requirements of the load elements); and controlling a power draw from the energy storage by the power combiner based on the first and second current values. ([0016])
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zilberberg et al. (9,570,938) and Winter (6,711,036) as applied to claim 1 above, and further in view of Bhowmik (2013/0181527).  Zilberberg teaches the apparatus and method as described above.  
Zilberberg fails to explicitly teach the controller being a part of the load.  Bhowmik teaches an apparatus for combining plural sources of power into a single output to power a load, similar to that of Zilberberg.  Bhowmik also teaches a controller being a part of a load, wherein the load is powered by the output power (Fig. 1; [0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Zilberberg’s controller being a part of the load and being powered by the third AC power, since Zilberberg is silent as to how the controller is being powered and Bhowmik teaches a similar apparatus known in the relevant art where the controller is a part of the load and being powered by the combined output power.
Response to Arguments
5.	Applicant’s arguments, filed July 11, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Winter (6,711,036).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7-23-2022
/TOAN T VU/Primary Examiner, Art Unit 2836